DISMISS and Opinion Filed May 6, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00266-CV

                       IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                       MEMORANDUM OPINION
              Before Justices Osborne, Pedersen, III, and Goldstein
                          Opinion by Justice Goldstein
      Before the Court is relator’s May 4, 2021 unopposed motion to dismiss this

original proceeding because all claims in the underlying proceeding have been

settled. We grant relator’s motion and dismiss this petition for writ of mandamus.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
210266F.P05                               JUSTICE